Citation Nr: 1236122	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  10-40 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to January 1963. 

This matter comes before the Board of Veterans' Appeals  (the Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder, to include PTSD, that was caused by his service. 


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not caused by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD.  With regard to his claim for PTSD, he essentially asserts that while aboard the U.S.S. Hornet, he witnessed a jet crash in which the plane exploded and "probably" killed the pilot, and that he has PTSD as a result.    

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Applicable regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

During the pendency of this appeal, a new version of 38 C.F.R. § 3.304  was enacted.  See 75 Fed. Reg. 39843 (July 13, 2010).  Among other things, in some cases, the new regulation significantly changes the criteria for determining whether or not a claimed stressor is considered to have been verified.  However, as discussed infra, the Veteran is not shown to have participated in combat, or to have served in a war zone; his relevant stressor is alleged to have occurred aboard a ship, and the changes are not applicable to his claim. 

The Veteran's service treatment reports show that in November 1962, he was hospitalized for ten days after he "lacerated his wrists when he came under investigation for suspected theft."  The report notes "a fairly normal adjustment to the service preceding his present foreign tour," and that "since coming to the Far East he has been slowly and more progressively becoming depressed."  The Veteran reported some discouragement and apathy, as well as some worry and sadness."  A medical officer reportedly stated that the Veteran had showed good conduct and performance several weeks prior to his admission.  The Veteran was noted to have "an inappropriately sensitive reaction" to a legal procedure after an incident involving a money order, to feel let down by his officers, and to have "cut himself in a suicide gesture because of his feelings of depression related to disappointment with his superior."  The diagnosis was neurotic depressive reaction.  He was released to duty.  The Veteran's separation examination report, dated in December 1962, shows that his psychiatric condition was clinically evaluated as normal.  

As for the post-service medical evidence, it consists of reports from a private physician, V.V., M.D., dated between 2002 and 2008 (there is also post-service VA and non-VA medical evidence related to hearing loss, which is not relevant to the claim on appeal, and which will therefore not be discussed).  The evidence from Dr. V.V. shows treatment for a variety of physical symptoms; it does not show treatment for an acquired psychiatric disorder, or a diagnosis of an acquired psychiatric disorder.  In this regard, five of these reports include a checklist for the Veteran's medical history in which the box for "mental illness" is not marked.   

The Board finds that the claim must be denied.  The Veteran was hospitalized for a neurotic depressive reaction on one occasion during service.  He was released to duty.  His December 1962 separation examination report shows that his psychiatric condition was clinically evaluated as normal.  In addition, there is no competent post-service medical evidence to show that the Veteran has an acquired psychiatric disorder, to include PTSD.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  Accordingly, the claim is denied. 

With regard to the claim for PTSD, service connection is not warranted on a separate and independent basis, specifically, the lack of a verified stressor.  In this regard, the only stressor claimed was while aboard the U.S.S. Hornet.  The Veteran stated that he was assigned to "deck duty as a medical corpsman," and that one day a jet hit the captain's observation tower, splitting the jet in half.  The canopy with the pilot came toward us sending everyone into shock.  He stated that the fire "probably" killed the pilot instantly.  See VA Form 21-4138, received in February 2009. 

The evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In this case, the Veteran does not argue, and the evidence, including a review of the information contained in the Veteran's personnel file, and his discharge (DD Form 214), does not show, that he participated in combat.  The Board therefore finds that the preponderance of the evidence shows that he did not participate in combat.  See VAOPGCPREC 12-99 at 12; 65 Fed. Reg. 6256-6258 (2000); VBA's Adjudication Procedure Manual, M21- 1MR (hereinafter "M21- 1MR"), Part III.iv.4.H.29.b, c.  In addition, the claimed stressors are not related to combat. 

Where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128, 147 (1997). 

The Veteran's personnel file shows that between November 1961 and January 1963, he served aboard the U.S.S. Hornet, and that his rate was HN (hospitalman).  The Veteran's discharge (DD Form 214) does not note a military occupation specialty, however, it shows that he attended hospital corps school, and that his related civilian occupation was "orderly (medical serv)."

In January 2009, a VSR/JSRRC (Veterans Service Representative/U.S. Army and Joint Services Records Research Center) coordinator at the RO issued a memorandum in which she concluded that the information required to corroborate the claimed stressful event was insufficient to warrant sending it to the JSRRC, and insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration records.  The coordinator noted that the Veteran had not responded to the RO's duty-to-assist letter (combined with the November 2008 VCAA letter), and that the record did not show that there was a continuity of treatment for PTSD since service.  The coordinator concluded that the evidence of record does not support a finding of stressor confirmation, nor further investigation.  

In summary, the Veteran was aboard the U.S.S. Hornet for well over a year.  He has not provided a reasonably specific time frame for the claimed stressor, nor has he identified the pilot involved.  Given the foregoing, the claimed "stressor" is not capable of verification, and referral to the U.S. Army and Joint Services Records Research Center (JSRRC) is not warranted.  See M21-1MR, Part III.iv.4.H.32.j.
 As there is no verified stressor upon which a diagnosis of service-related PTSD may be based, the Board finds that the preponderance of the evidence is against the claim, and that the claim for PTSD must be denied.  38 C.F.R. § 3.304(f). 



With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In this case, the issue on appeal is based on the contention that an acquired psychiatric disorder, to include PTSD, was caused by service that ended in 1963.  However, the Veteran does not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis of an acquired psychiatric disorder, to include PTSD, or to state whether the claimed condition was caused by his service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Veteran was treated for one occasion for treatment of psychiatric symptoms.  An acquired psychiatric disorder was not noted upon separation from service.  The post-service medical records do not show any relevant treatment or diagnoses.  There is no competent evidence of a nexus between an acquired psychiatric disorder, to include PTSD, and the Veteran's service.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contention to the effect that he has the claimed condition that is related to his service.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in November 2008.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's service treatment reports, and his non-VA medical records.  

The Veteran has not been afforded an examination, and an etiological opinion has not been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

In this case, the service treatment records show one relevant episode of treatment, and an acquired psychiatric disorder was not noted upon separation from service.  There is no competent evidence to show that the Veteran currently has an acquired psychiatric disorder, to include PTSD, that is related to his service.  Given the foregoing, the Board finds that the standards of McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) (2011); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Simply stated, the Board finds that the service and post-service medical record provides evidence against this claim. 

The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  







ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


